United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 29, 2006

                                                         Charles R. Fulbruge III
                           No. 05-41166                          Clerk
                         Summary Calendar

LESTER KNIGHTEN,

                                    Petitioner-Appellant,

versus

UNITED STATES PAROLE COMMISSION; MARVIN MORRISON,

                                    Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:03-CV-1171
                       --------------------

Before Jolly, Dennis, and Clement, Circuit Judges.

PER CURIAM:*

     Lester Knighten, federal prisoner # 15135-045, appeals the

district court’s denial of his petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241.   Knighten’s petition

challenged the United States Parole Commission’s (Commission)

decision denying him parole.   Knighten contends that the

Commission improperly considered false information, including a

rape charge for which he was acquitted at trial, as a reason to

justify a departure from the guidelines.    Knighten also contends

that the Commission “double counted” by using the same factors

establishing his severity rating to depart from the guideline

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41166
                                 -2-

range.    Knighten further contends that he was denied due process

because the National Appeals Board failed to act on his case

within the 60-day time limit mandated under 28 C.F.R. § 2.26(c).

Lastly, Knighten argues that the district court erred in not

considering evidence he submitted in support of his § 2241

petition and for not conducting an evidentiary hearing on his

claims.

     There is no evidence in the record that the Commission

incorrectly relied on the fact of two rape convictions to justify

a departure from the guidelines.    Knighten has failed to show

that the Commission lacked good cause to depart from the

guidelines or that “double counting” occurred.    See Maddox v.

United States Parole Comm’n, 821 F.2d 997, 999-1001 (5th Cir.

1987).    Additionally, Knighten has failed to show that he was

prejudiced by the National Appeals Board’s delay in considering

his appeal within the mandated time limit set forth in § 2.26(c).

See Page v. United States Parole Comm’n, 651 F.2d 1083, 1087 (5th

Cir. 1981).    The record reflects that the district court did

consider the evidence submitted by Knighten in support of his

§ 2241 petition and that there was no error on the part of the

district court in not conducting an evidentiary hearing.     See

Ellis v. Lynaugh, 873 F.2d 830, 840 (5th Cir. 1989).

     Accordingly, the judgment of the district court is AFFIRMED.

Knighten’s motion to expedite his appeal is DENIED.